        Case 3:19-cv-02205-JSC Document 54 Filed 08/19/19 Page 1 of 5



 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)
 5   ATTORNEY FOR PLAINTIFFS
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
10
11
      BRIAN HOFER, et al,                               Case No. 3:19-cv-02205-JSC
12
                         Plaintiffs,
13                                                      PLAINTIFFS’ OPPOSITION TO CITY OF
             v.                                         SAN JOSE’S MOTION TO DISMISS
14
      KYLE EMLEY, et al.,                               Hearing: Sept. 12, 2019, 9:00 a.m.
15                                                      Courtroom F, 15th Floor
16                       Defendants.
17
18
19          Plaintiffs oppose Defendant City of San José’s Motion to Dismiss based upon the
20   following:
21
22                                       I.    INTRODUCTION
23          The City of San José (City) apparently received a report in October 2018 that a car owned
24   by Getaround, Inc. was stolen. It transmitted that report to state and national databases that track
25   stolen vehicles. The City then apparently received information that the Getaround car was
26   recovered or never stolen. The City did not, however, report to those same databases that the car
27   was not stolen. Plaintiff Brian Hofer rented the Getaround vehicle so he and his brother Jonathan
28

     PLAINTIFFS’ OPPOSITION TO CITY OF SAN JOSE’S MOTION TO DISMISS
     3:19-cv-02205                                                                                 Page 1
        Case 3:19-cv-02205-JSC Document 54 Filed 08/19/19 Page 2 of 5



 1   could visit family over Thanksgiving. Because of the City’s negligence, Contra Costa County
 2   deputies using an automatic license plate reader received a “hit” that the car Brian was driving
 3   home (and in which Jonathan was a passenger) after the holiday was stolen. Deputies stopped the
 4   car, brutalized Brian and Jonathan and illegally searched their belongings, and wrongfully
 5   detained them for approximately 40 minutes.
 6                                                II.    FACTS
 7          Plaintiff Brian Hofer rented a car from Defendant Getaround, Inc. to visit family over
 8   Thanksgiving with his brother, Jonathan. Am. Compl. ¶ 15. On their way home, Defendant
 9   Contra Costa County Deputies stopped them, apparently based upon the mistaken belief that the
10   car was stolen, used excessive force against them, and illegally searched the car and their
11   belongings. Id. ¶¶ 36, 73-77. Someone had apparently reported the car stolen to the City, which
12   then notified other police agencies and vendors that the car was stolen. Id. ¶ 54. Soon thereafter,
13   someone from Getaround informed the City’s police department by text and telephone that the car
14   was either recovered or never stolen. Id. ¶ 55. Notwithstanding its apparent receipt of that
15   important information, the City’s police department failed to update its records to indicate that the
16   car was no longer stolen, so no such update was transmitted to police agencies throughout
17   California and the rest of the United States. Id. ¶¶ 56, 91.
18                                         III.         ARGUMENT
19      A. Plaintiffs’ Negligence Claim Against the City of San José
20          1. Breach of mandatory duty
21          Plaintiffs’ allege that “SAN JOSE negligently breached its duty to maintain accurate
22   records of stolen vehicles, which records are transmitted to police agencies throughout California
23   and the rest of the United States.” Am. Compl. ¶ 91. That a police agency would have a duty to
24   notify other police agencies that a car it had reported stolen was recovered or never stolen in the
25   first place should be beyond peradventure. Absent such a duty, all drivers of stolen cars that were
26   recovered or never stolen would be subject to being stopped by police and, if stopped by
27   incompetent or malicious officers such as the Contra Costa deputies in this case, beaten or killed.
28

     PLAINTIFFS’ OPPOSITION TO CITY OF SAN JOSE’S MOTION TO DISMISS
     3:19-cv-02205                                                                                  Page 2
         Case 3:19-cv-02205-JSC Document 54 Filed 08/19/19 Page 3 of 5



 1   See, e.g., Scott Morris, “Alameda County Leads Region in Civil Rights Payouts,” East Bay
 2   Express, July 11, 20181 (Contra Costa County paid nearly $2.8 million in civil rights settlements
 3   and judgments between 2015 and 2017).
 4           Incredibly, San José argues that it “has no duty under the facts alleged by Plaintiffs.” City
 5   Mot. to Dismiss at 4/26-27. Thus, according to City, it could continue to report vehicles stolen to
 6   national databases but not report them when recovered, without facing tort liability. This position
 7   fails as a matter of law.
 8           Most importantly, the City has a mandatory statutory duty to report stolen vehicles that are
 9   recovered to the appropriate Department of Justice automated property system. The California
10   Penal Code provides that:
11
             Each sheriff or police chief executive shall submit descriptions of serialized
12           property, or nonserialized property that has been uniquely inscribed, which has
             been reported stolen, lost, found, recovered, held for safekeeping, or under
13           observation, directly into the appropriate Department of Justice automated
             property system for stolen bicycles, stolen vehicles, or other property, as the case
14           may be.
15   Penal Code § 11108 (emphasis added). That statute refers to the mandatory duty imposed on the
16   City’s Chief of Police, and the Government Code makes the City liable for the Chief’s breach of
17   that duty. Govt Code § 815.2. Further, the Government Code provides that when a public entity’s
18   breach of a mandatory duty causes an injury of the type that the duty is designed to protect
19   against, the public entity is liable for the injury, unless it establishes that it exercised reasonable
20   diligence to discharge the duty. Govt Code § 815.6. It should be clear that one of the reasons the
21   law requires chiefs of police to report to the Department of Justice when stolen vehicles are
22   recovered is that people in cars that are not stolen, such as Plaintiffs, should not be stopped and
23   brutalized.
24           2. Breach of duty to same extent as private person
25           In addition to the mandatory statutory duty imposed by the Penal Code, described above,
26
27   1
      https://www.eastbayexpress.com/oakland/alameda-county-leads-region-in-civil-rights-
     payouts/Content?oid=17991968
28

     PLAINTIFFS’ OPPOSITION TO CITY OF SAN JOSE’S MOTION TO DISMISS
     3:19-cv-02205                                                                                    Page 3
         Case 3:19-cv-02205-JSC Document 54 Filed 08/19/19 Page 4 of 5



 1   employees of the City who failed to report the vehicle Brian rented as recovered were negligent
 2   under the Government Code section that makes a public employee “liable for injury caused by his
 3   act or omission to the same extent as a private person.” By analogy, a private owner of a vehicle
 4   who reported it stolen then failed to report it recovered before loaning it to Brian would be liable
 5   for negligence, since the risk that Brian would be stopped by police is eminently foreseeable,
 6   which is the measure of an individual’s duty for purposes of tort liability.2 See Lawson v. Safeway
 7   Inc., 119 Cal. Rptr. 3d 366, 372 (Cal. App. 1st Dist. 2010) (“[T]he chief element in determining
 8   whether defendant owes a duty or an obligation to plaintiff is the foreseeability of the risk....”)
 9   (quoting Dillon v. Legg, 68 Cal.2d 728, 740 (1968)). The risk that the failure of the City’s Chief
10   of Police to report that the car Brian rented was recovered would result in, the very least, him
11   being wrongfully stopped by police is entirely foreseeable, if not inevitable. Again, the
12   Government Code makes the City liable for its employees’ breach of duty. Govt Code § 815.2.
13       B. The City’s Arguments that Plaintiffs’ Complaint Fails to State a Claim Are Without
            Merit
14
             1. “Plaintiffs’ FAC lacks a statutory basis to assert their claim.”
15
             Plaintiffs have provided the statutory bases for their claim against the City, above.
16
             2. “Plaintiffs’ negligence claim against the City fails because the City had no duty under
17              the facts alleged by Plaintiffs.”
18           The statutory duties the City breached are explained above. Plaintiffs do not allege that the
19   City had “duty to maintain accurate records in a third-party’s system,” so that argument is
20   irrelevant.
21           3. “There is no special relationship between Plaintiffs and the City.”
22           Plaintiffs do not allege that the City’s duty to report that the car it had reported stolen was
23   recovered was based upon a special relationship.
24           4. “The City is entitled to immunity from liability for Plaintiffs’ claims.”
25           The City does not cite an immunity applicable to Plaintiffs’ claims. It first asserts
26
27   2
       Reporting a stolen vehicle recovered to the Department of Justice is a uniquely government
     function, but a private owner’s failure to make a similar report reflects the same negligence.
28

     PLAINTIFFS’ OPPOSITION TO CITY OF SAN JOSE’S MOTION TO DISMISS
     3:19-cv-02205                                                                                   Page 4
        Case 3:19-cv-02205-JSC Document 54 Filed 08/19/19 Page 5 of 5



 1   incorrectly that “Plaintiff’s claim against the City is premised on the City’s report of a stolen
 2   vehicle to other police agencies.” Plaintiffs’ claim is instead based upon the City’s failure to
 3   report that the vehicle was recovered or not stolen. Second, the City mischaracterizes its failure to
 4   report the vehicle recovered or not stolen as a “judicial or administrative proceeding,” or by
 5   extension, an “investigation,” subject to immunity under Government Code § 821.6. Plaintiffs do
 6   not challenge any judicial or administrative proceeding, or investigation, so § 821.6 immunity
 7   does not apply. Third, the City again mischaracterizes Plaintiffs’ allegation to try to invoke an
 8   immunity that doesn’t apply when it asserts that the “essence of Plaintiffs’ negligence claim
 9   against the City is that the City communicated incorrect information to other police agencies that
10   the vehicle was stolen and unrecovered.” In fact, Plaintiffs’ never allege that the City
11   communicated incorrect information to anyone.
12          5. “Plaintiffs’ claim for punitive damages is precluded by law.”
13          Plaintiffs do not specifically assert a punitive damage claim against the City and they
14   agree that such damages are not recoverable under the Government Code.
15                                        IV.    CONCLUSION
16          For the foregoing reasons, the City’s Motion to Dismiss should be denied in its entirety.
17
                                                    Respectfully submitted,
18
                                                    /s/ Glenn Katon
19                                                  Glenn Katon
20                                                  ATTORNEY FOR PLAINTIFFS
21
22
23
24
25
26
27
28

     PLAINTIFFS’ OPPOSITION TO CITY OF SAN JOSE’S MOTION TO DISMISS
     3:19-cv-02205                                                                                 Page 5
